Citation Nr: 1604025	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to an initial rating higher than 20 percent for type I diabetes mellitus. 

3.  Entitlement to service connection for an enlarged prostate. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision denied service connection for a right ankle disability and granted service connection for type I diabetes mellitus, assigning a 20 percent rating.  The January 2011 rating decision denied service connection for an enlarged prostate.  

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to a TDIU has been raised as part and parcel of the Veteran's appeal for a higher initial rating for service-connected type I diabetes mellitus.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

The issues of entitlement to an initial rating higher than 20 percent for type I diabetes mellitus, entitlement to service connection for an enlarged prostate, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2015, the Veteran withdrew his appeal of the claim for service connection for a right ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Veteran's December 2015 Board hearing, he withdrew the appeal of entitlement to service connection for a right ankle disability.   See December 2015 hearing transcript, p.2; see also December 2015 statement.  As there remain no allegations of fact or law for appellate consideration regarding this issue, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.


ORDER

Service connection for a right ankle disability is dismissed.


REMAND

During the Veteran's December 2015 Board hearing, he reported a worsening of symptoms regarding his type I diabetes mellitus since his last VA examination in November 2009.  As the Veteran's most recent VA examination addressing this disability was conducted more than six years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand the issue in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his type I diabetes mellitus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).  On remand, the Veteran's VA treatment records should also be updated, and he should be provided an opportunity to submit any additional, pertinent lay evidence regarding the current nature and severity of his diabetes symptoms.

In a January 2011 rating decision, the RO denied service connection for an enlarged prostate.  The Veteran submitted a timely notice of disagreement regarding this issue in October 2011.  As the RO has not yet issued a statement of the case addressing this issue, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
  
The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to a TDIU until the remaining issues have been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include, but not limited to, records from the Dorn VA Medical Center in Columbia, South Carolina, and associate them with the Veteran's claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of symptoms associated with his type I diabetes mellitus.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected type I diabetes mellitus.  The claims file should be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report. 

In evaluating the current nature and severity of the Veteran's type I diabetes mellitus, the examiner must make specific findings as to whether peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity are present as part of the diabetic process.  The examiner must also make specific findings regarding whether any renal dysfunction, vision problems, hypertension, and/or erectile dysfunction are present as a result of his diabetes mellitus. 

4.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for an enlarged prostate.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on this issue.

5.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.

6.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


